



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dhanaswar, 2016 ONCA 172

DATE: 20160301

DOCKET: C59461

Tulloch, Benotto and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Devika Dhanaswar

Appellant

Devika Dhanaswar, in person

Gerald Chan, duty counsel

Greg Skerkowski, for the respondent

Heard: February 9, 2016

On appeal from the convictions entered by Justice Todd
    Ducharme of the Superior Court of Justice on May 20, 2014, and from the
    sentence imposed on September 19, 2014, with reasons reported at [2014] O.J.
    No. 6387 (S.C.) and [2014] O.J. No. 6388 (S.C.).

ENDORSEMENT

[1]

The appellant was convicted of two counts of fraud over five thousand
    dollars following a trial by judge sitting without a jury. She was sentenced to
    six years imprisonment on each charge, concurrent. The sentencing judge
    ordered her to pay restitution in the amount of $2,372,702, and imposed a fine
    in lieu of forfeiture in the same amount, with six years to pay it following
    her release. He imposed the minimum sentence provided by s. 462.37(4) of the
Criminal
    Code
in case of default for that amount of money, five years
    imprisonment.

[2]

The appellant appeals her convictions and sentence. On the conviction
    appeal, she argues that the verdict was unreasonable in light of the evidence.
    On the sentence appeal, she argues that the trial judge erred by imposing a
    sentence that was outside of the acceptable range.

Conviction appeal

[3]

The two charges arose out of a series of fraudulent real estate
    transactions initiated by the appellant and her co-accused husband, Mohammed
    Saheed. The first count relates to various real estate deals, and the second to
    various loans that were exchanged for promissory notes.

[4]

On the real estate fraud, the trial judge found that both the appellant
    and her husband repeatedly represented to potential investors that they could
    make large sums of money with relatively small initial investments, and that
    these claims were false. He also found that the appellant was an active
    participant in the fraudulent scheme, as she occupied management or executive
    positions in the various corporations involved in the fraud.

[5]

On the promissory note fraud, he found that while there was no evidence
    the appellant was directly involved in the negotiation of promissory notes,
    there was evidence that she aided her husband.

[6]

We see no error in the trial judges factual findings or reasoning. We
    do not agree that the verdict was unreasonable or that it could not be
    supported by the evidence.

[7]

The evidence was unequivocal that the appellant was an active
    participant in the fraudulent scheme with her husband. She occupied management
    or executive positions in the various companies that committed the frauds. She
    actively participated in the marketing of the various fraudulent transactions
    and made statements in support of her husbands credibility to prospective
    investors, in the face of obvious misleading information. She also assisted
    with promotional materials that she knew were deceptive.

[8]

Similarly, there was clear evidence that the appellant knew that the
    promissory notes were useless, or at least that she was willfully blind as to
    their fraudulent nature, yet aided her husband anyway.

Sentence appeal

[9]

We see no merit in the appellants argument.

[10]

This
    was a large scale fraud with multiple victims who were duped into trusting the
    appellant so that she and her husband could take advantage of their
    vulnerability.

[11]

In
    our view, in a case such as this, there was a real need to emphasize
    denunciation and general deterrence:
R. v. Dobis
(2002), 58 O.R. (3d)
    536, at para. 42. The appellants conduct had devastating consequences on the
    victims. The sentence was fit and within the acceptable range. Accordingly, there
    is no basis to interfere.

Disposition

[12]

The
    conviction appeal is dismissed. Leave to appeal sentence is granted, but the
    sentence appeal is dismissed.

M. Tulloch J.A.

M.L. Benotto J.A.

L.B. Roberts J.A.


